Citation Nr: 0424126	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active naval service from January 1973 to 
January 1977 and active air service from November 1990 to 
March 1991.  He served in the reserves with various periods 
of active duty for training until he retired in November 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In a decision dated in April 2003, the Board denied the 
veteran's claim for entitlement to service connection for 
rheumatoid arthritis.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2004, the Court issued an order 
which granted a March 2004 joint motion of the parties, to 
vacate and remand the Board's April 2003 decision.  A copy of 
the motion and the Court's Order have been incorporated into 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The March 2004 joint motion notes that the veteran's claim 
was remanded by the Board in July 1999 in order that the RO 
could verify the types and periods of duty performed by the 
veteran while in the Air Force Reserves from 1981 to 1990.  
The Court has stated that where the remand orders of the 
Board or the Court are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  In August 2004 the veteran's attorney 
submitted service personnel records, along with a waiver of 
RO review.  These records do provide some information as to 
the types and periods of the veteran's periods of duty while 
in the Air Force Reserves from 1981 to 1990.  However, the 
Board is unclear as to whether such dates are complete.  

Additionally, the Board notes that there are pertinent 
private medical records that have not been obtained and that 
a VA medical opinion must be obtained which takes into 
consideration the actual dates of the veteran's Active Duty 
for Training. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain verification, 
from all appropriate sources, of the 
types and periods of duty (i.e., active 
duty for training, inactive duty for 
training), that the veteran performed 
while in the Air Force Reserves during 
the time period 1981 to 1990.  If 
complete information is not currently in 
the claims file, service personnel 
records for this period should be 
requested, including from all alternate 
sources of such information, as needed.  
Information as to the activities and 
duties the veteran performed as a 
Reservist, should be obtained to the 
extent possible.  All attempts to obtain 
such information should be documented of 
record.

2.  After obtaining the necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
progress notes, test results, and medical 
reports concerning treatment of the 
veteran, from the office of Dr. Beverly 
A. Carpenter.

3.  When the above actions have been 
accomplished, the RO should draft a 
document for review by a medical 
specialist which lists all verified exact 
periods of the veteran's active duty for 
training, and include it in the veteran's 
claims folder.  The claims file should 
then be sent to a VA specialist in the 
field of rheumatic arthritis.  The VA 
specialist should review the veteran's 
record, including the list of all 
verified exact periods of the veteran's 
active duty for training, and the 
veteran's medical history, and express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
rheumatoid arthritis was incurred or 
aggravated as a result of his active duty 
for training in the Air Force Reserves.  
If the veteran's rheumatoid arthritis was 
not incurred or aggravated as a result of 
the veteran's active duty for training, 
the specialist should express an opinion 
as to whether it is at least as likely as 
not that the veteran's rheumatoid 
arthritis was aggravated by the veteran's 
active service from November 1990 to 
March 1991.  Reasons and bases for all 
opinions expressed should be provided.

4.  Then, in light of any additional 
evidence obtained pursuant to the 
requested development, and any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
rheumatoid arthritis, considering whether 
the disability was incurred in or 
aggravated by active service.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided with the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




